PHILLIP R. GARRISON, Chief Judge,
dissenting.
I respectfully dissent. In the context of this case, I disagree with the interpretation of the word “shall” as being directory as opposed to mandatory. Section 260.205.2(3) provides that MDNR “shall” approve or deny an application for a permit within twenty-four consecutive months of its receipt. MDNR failed to do so here. In my view, as a result, MDNR lost jurisdiction over SRL’s permit application.
In construing statutory provisions we are to adhere to the primary rule of statutory construction, which is to ascertain the intent of the legislature from the language used, to give effect to that intent if possible, and to consider words used in the statute in light of their plain and ordinary meaning. Harrison v. MFA Mutual Ins. Co., 607 S.W.2d 137, 143 (Mo. banc 1980). We must, however, refrain from adding provisions under the guise of construction if they are not plainly written or necessarily implied from the words used. Cook v. Pedigo, 714 S.W.2d 949, 952 (Mo.App. E.D.1986).
An administrative agency possesses only those powers conferred upon it by the legislature. State ex rel. Laidlaw v. Kansas City, 858 S.W.2d 753, 754 (Mo.App. W.D.1993). Time limits imposed upon administrative agencies by statute are jurisdictional and result in a loss of jurisdiction when the time limit expires. Id. at 756. Here, MDNR was limited to twenty-four consecutive months within which to approve or deny an application. Section 260.205.2(3). The language of that statute is clear, and I believe imposed a jurisdictional requirement.
I recognize that Farmers and Merchants Bank v. Director of Revenue, 896 S.W.2d 30 (Mo. banc 1995), applies the word “shall” in a statute as being directory rather than mandatory where the legislature did not include a sanction for the failure to do that which the statute provides “shall” be done. There the Court applied “shall” as directory rather than mandatory in a situation where a claimant seeking a franchise tax refund claimed that inaction within the statutorily prescribed period automatically resulted in a required finding in its favor. The Court recognized, however, that whether “shall” is mandatory or directory is a function of context, citing State ex rel. Missouri Highway and Transp. Comm’n v. Muegge, 842 S.W.2d 192, 195 (Mo.App. E.D.1992).
In Muegge, the court acknowledged the general rule that if a statute provides what *730results shall follow a failure to comply with its terms, it is mandatory and must be obeyed, and conversely, if it does not prescribe the results that follow, it is merely directory. Id. at 195. The court also acknowledged, however, that “shall” in a statute is generally interpreted as being mandatory and, significantly, recognizes that cases deciding whether a requirement is mandatory or directory “look at the effect of ruling one way or the other.” Id. Muegge involved a claim by a landowner for distribution of a condemnation award between it and a lessee. The court noted that it would be counter-productive for it to rule that the trial court lost jurisdiction to act since the question of distribution must still be resolved. Id. at 195-96. Likewise, it should be noted that in Farmers and Merchants Bank, the contention was that failure to act on a claim for refund automatically resolved it in favor of the taxpayer. Our Supreme Court considered the reasonableness of that result and the legislature’s apparent desire to “protect the state’s coffers from unwarranted refunds automatically given as a result of administrative oversight.” 896 S.W.2d at 33. I do not interpret Farmers and Merchants Bank as establishing the ironclad rule that a statute is automatically directory rather than mandatory anytime “shall” is used without the inclusion of a sanction for the failure to comply with it. The Court did not say that and reached that result upon a review of the statute in the context of the facts of that case.
I believe the result must be different in the context of this case. There are strong reasons why the legislature would require MDNR to promptly review applications for such permits. In cases such as Deimeke v. State Highway Comm’n, 444 S.W.2d 480 (Mo.1969), our courts have recognized the impact of the utilization of property on neighborhoods and the public generally. Thus, in Deimeke, the Court acknowledged that property uses which offend sensibilities and debase property values affect not only the adjoining property owners, but the general public as well. Id. at 484. There is good reason for requiring MDNR to either approve or deny an application under § 260.205 within the twenty-four consecutive months provided. Neighboring landowners and communities are entitled to a resolution of these issues in a prompt manner. A fingering application to use property for a sanitary landfill obviously will have a continuing effect on land values in the area, probably chilling the marketability of some tracts of neighboring property. Likewise, the applicant will enjoy similar benefits from prompt action in that the status of their proposal is required to receive prompt attention and action. While the public at large is benefited by a comprehensive review of such applications, I believe that the legislature has determined that twenty-four months is sufficient for that purpose. In my view, if that time limitation is not sufficient for a complete review, any change should come from the legislature rather than as a result of judicial interpretation. I believe it is reasonable to conclude that if the legislature had not intended “shall” in § 260.205.2(3) to be mandatory, it would not have included the definite time limitation of twenty-four months.
This interpretation is fortified, in my opinion, by the fact that other sections of Chapter 260 also employ “shall” without including corresponding sanctions for a failure to comply. For instance, § 260.203.1 provides that infectious waste transferred from the premises of the generator “shall” be taken to an infectious waste processing facility holding a valid permit; § 260.203.4 provides that MDNR “shall” provide for a registration process for all hospitals which “shall” include an application containing a statement that the applicant understands and will comply with the provisions of §§ 260.200 to 260.245; § 260.205.1 provides that a permit “shall” not be issued for a sanitary landfill to be located in a flood area; § 260.207 provides that the MDNR “shall” not issue a permit to any person for the operation of any resource recovery facility, *731solid waste processing facility or sanitary landfill if that person has three or more convictions of certain crimes after a certain time; § 260.207.2 provides that the director of the MDNR “shall” suspend, revoke or not renew the permit of any person to operate a resource recovery facility, solid waste processing facility or sanitary landfill if that person has three or more convictions as described therein; § 260.210.4 provides that MDNR “shall” investigate reports of the dumping or depositing of solid waste or demolition waste in a manner contrary to the requirements of that chapter and “shall” issue a cease and desist order if it determines that such has occurred; and § 260.210.5 provides that the MDNR “shall” order a site cleaned up when it determines that the owner or operator has accepted remuneration or otherwise benefited financially for placing solid waste or demolition waste in or on a site in contravention of that section. These are just a few of the many examples of the legislature’s use of “shall” in Chapter 260. I believe that it would be contrary to the intent of the legislature to hold that each of these is merely directory rather than mandatory.
In my opinion these considerations require the conclusion that the provision in § 260.205.2(3) that MDNR “shall approve or deny the application” within twenty-four consecutive months of its receipt means that the provision is mandatory and not merely directory. I would, therefore, hold that MDNR lost jurisdiction over SRL’s application by fading to comply with that mandatory requirement.
OPINION ON MOTIONS FOR REHEARING OR TRANSFER.
Pursuant to Missouri Supreme Court Rules 84.17 and 83.02 (1999), Appellants request that we rehear this case or, in the alternative, transfer it to the Supreme Court of Missouri. In support of their motions, Appellants contend, among other things, that while we acknowledged that Farmers and Merchants Bank v. Director of Revenue, 896 S.W.2d 30 (Mo.banc 1995), does not establish an “ironclad rule that a statute is automatically directory rather than mandatory any time ‘shall’ is used without the inclusion of a sanction for the failure to comply with it,” we nonetheless applied Farmers as an ironclad rule in rejecting Appellants’ Point III argument. There, Appellants argued that the Missouri Department of Natural Resources (“MDNR”) abused its discretion by granting Southwest Regional Landfill, Inc., (“SRL”) a permit to construct a landfill because the Region M solid waste management district executive board (“executive board”) had not reviewed and commented on SRL’s permit application as required by § 260.320.3(1). As recounted in our original opinion, the trial court made alternative findings regarding the interpretation of § 260.320.3(1), including a finding that the provision was directory rather than mandatory because there was no sanction for the executive board’s failing to do that which “shall” be done. In reaching that conclusion, the trial court relied on Farmers. As we stated in our original opinion, we agree with that alternative finding. While we had no intention of abandoning the contextual analysis described in note 5, we did not expressly discuss the contextual considerations that led us to our conclusion in Point III. In the interest of preventing any misinterpretation of our opinion in this case, we briefly address this issue.
MDNR has no authority to compel regional executive boards to comply with the terms of § 260.320.3(1). To conclude that any action MDNR takes in the absence of an executive board “review and comment” is invalid would afford the executive boards a great deal of power over MDNR. In essence, a regional executive board— which is comprised of citizens living within the region, § 260.315.4(2) — could preclude MDNR from issuing a permit for construction and operation of a landfill within or adjacent to its region simply by refusing to “review and comment” on permit applica*732tions for such landfills. In this manner, MDNR could be rendered powerless over the permit process. While it might be possible to compel the executive boards to comply with § 260.320.3(1) by resorting to judicial processes, we do not believe the legislature intended such an absurd result. Moreover, it would defy logic for Appellants to support any such construction since such a reading would enable regional executive boards to further delay or impede the permit review process by refusing to “review and comment” under § 260.320.3(1).
As we stated in the principal opinion, we believe that “the legislature’s purpose here, as evident from the language of [§ 260.320], is to allow for localized input and planning in the permitting of solid waste processing facilities and disposal areas.” (Emphasis added.) At a minimum, it seems that MDNR must afford the regional executive boards an opportunity to review and comment on permit applications. To do otherwise could constitute an abuse of discretion on the part of MDNR. Nevertheless, Appellants do not complain that MDNR somehow deprived the Region M executive board of an opportunity to “review and comment” on SRL’s permit application. Rather, they contend that the Region M executive board did not conduct such a “review and comment” in this case and that MDNR abused its discretion by issuing a permit in the absence thereof. Given the context of the legislature’s use of the word “shall” in § 260.320.3(1), we do not believe the legislature intended for the provision to be mandatory. We, therefore, conclude that § 260.320.3(1) is directory. As a result, MDNR did not abuse its discretion by issuing a permit to SRL even though the Region M solid waste management district executive board did not “review and comment” on SRL’s permit application.
Appellants’ motions for rehearing and, in the alternative, transfer are denied.